DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 6/22/2022, 8/08/2022 and 9/15/2022 have been considered by the examiner and made of record in the application file.

Priority
3.  This application is a continuation of U.S. Application No. 17/232,924, filed on 4/16/2021, now U.S. Patent No. 11,398,262, issued on 10/20/2022. 

Specification
4.  The Applicant is required to insert a U.S. Patent No. 11,398,262, of its application number 17/232,924, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATION” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,398,262 (hereinafter “Patent’262”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’262 as follows:
        Claim 1 of the instant application is anticipated and having the same scope of invention by claims 1 and 2 of Patent‘262, such as “an apparatus, comprising: a cross-point memory array comprising a plurality of first conductive lines, a plurality of second conductive lines, and a plurality of memory cells, wherein each memory cell comprises a reversible resistivity memory element and resides between at a cross-point junction of one of the plurality of first conductive lines and a corresponding one of the plurality of second conductive lines; and one or more control circuits in communication with the cross-point memory array, wherein the one or more control circuits are configured to: determine a voltage limit based on an address of a selected memory cell in the cross-point memory array; provide an access current to a selected first conductive line while holding a selected second conductive line at a select voltage, wherein the selected memory cell is connected at the cross-point junction between the selected first conductive line and the selected second conductive line; and clamp a voltage on the selected first conductive line to the voltage limit while the access current is provided to the selected first conductive line”.
        Claim 14 of the instant application is anticipated and having the same scope of invention by claims 11 and 12 of Patent‘262, such as “a method of operating a cross-point memory array, the method comprising: determining, by one or more control circuits, a voltage limit based on a location of a selected memory cell in the cross-point memory array, the cross-point memory array comprising a plurality of first conductive lines, a plurality of second conductive lines, and a plurality of memory cells each connected at a cross-point junction between one of the first conductive lines and one of the second conductive lines, wherein each memory cell comprises a programmable resistance memory element in series with a threshold switching selector; providing, by the one or more control circuits, an access current to a selected first conductive line while holding a selected second conductive line at a select voltage to force the access current through the selected memory cell, wherein the selected memory cell is connected at the cross-point junction between the selected first conductive line and the selected second conductive line; and clamping, by one or more control circuits, a voltage across the selected memory cell to the voltage limit while the access current is provided to the selected first conductive line”.
        Claim 16 of the instant application is anticipated and having the same scope of invention by claims 15 and 18 of Patent‘262, such as “a non-volatile memory system, comprising: a cross-point memory array comprising a plurality of first conductive lines extending in a first direction, a plurality of second conductive lines extending in a second direction perpendicular to the first direction, and a plurality of memory cells, wherein each memory cell has a programmable resistance memory element and resides between a cross-point junction of one of the plurality of first conductive lines and a corresponding one of the plurality of second conductive lines, wherein the cross-point memory array comprises a plurality of zones, wherein each memory cells resides in one of the zones; a current source configured to generate a fixed magnitude access current; a voltage clamp coupled to the current source; and one or more control circuits coupled to the cross-point memory array, the current source, and the voltage clamp, wherein the one or more control circuits are configured to: determine a voltage limit based on which of the zones a selected memory cell resides; apply a select voltage to a selected first conductive line of the cross-point memory array; force an access current into a selected second conductive line while holding the selected first conductive line at the select voltage, wherein the selected memory cell is connected at the cross-point junction between the selected first conductive line and the selected second conductive line; and clamp a voltage on the selected second conductive line to the voltage limit while the access current is forced into the selected second conductive line”.
         Claim 2 of the examined application is anticipated and having the same scope of invention by claim 2 of Patent’262. 
         Claim 3 of the examined application is anticipated and having the same scope of invention by claim 3 of Patent’262.
         Claim 4 of the examined application is anticipated and having the same scope of invention by claim 4 of Patent’262.
        Claim 5 of the examined application is anticipated and having the same scope of invention by claim 4 of Patent’262.
        Claim 6 of the examined application is anticipated and having the same scope of invention by claim 4 of Patent’262.
        Claim 7 of the examined application is anticipated and having the same scope of invention by claim 4 of Patent’262. 
        Claim 8 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’262.
        Claim 9 of the examined application is anticipated and having the same scope of invention by claim 10 of Patent’262.
        Claim 10 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’262.
        Claim 11 of the examined application is anticipated and having the same scope of invention by claim 10 of Patent’262.
       Claim 12 of the examined application is anticipated and having the same scope of invention by claim 9 of Patent’262. 
        Claim 13 of the examined application is anticipated and having the same scope of invention by claim 9 of Patent’262.
        Claim 15 of the examined application is anticipated and having the same scope of invention by claim 13 of Patent’262.
        Claim 17 of the examined application is anticipated and having the same scope of invention by claim 15 of Patent’262.
        Claim 18 of the examined application is anticipated and having the same scope of invention by claim 20 of Patent’262.
        Claim 19 of the examined application is anticipated and having the same scope of invention by claim 20 of Patent’262. 
        Claim 20 of the examined application is anticipated and having the same scope of invention by claim 17 of Patent’262.      
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827